Case 2:17-md-02789-CCC-MF Document 285 Filed 12/14/18 Page 1 of 3 PageID: 12888



                        IN THE UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY
                                  NEWARK DIVISION


  IN RE: PROTON-PUMP INHIBITOR                                2:17-md-2789 (CCC)(MF)
  PRODUCTS LIABILITY LITIGATION                                     (MDL 2789)
  (NO. II)

  This Document Relates to: ALL ACTIONS                       DECEMBER 19, 2018
                                                            STATUS CONFERENCE
                                                          JOINT STATUS REPORT AND
                                                             PROPOSED AGENDA




         Pursuant to Case Management Order No. 29 (Dkt. No. 278), the parties hereby submit their

 Joint     Status     Report      and      Proposed      Agenda        in     advance      of     the

 December 19, 2018 Status Conference.

   I.    STATUS REPORT

         Since the last status conference, the parties have submitted and the Court has entered Case

 Management Orders No. 29 (on the November 5, 2018 Status Conference) and No. 30 (amending

 PSC). Pursuant to CMO No. 29, the parties have continued to confer on a proposed bellwether

 plan and various discovery issues. The parties are submitting letters to the Court on some of their

 outstanding disputes and will be prepared to discuss the status of all items listed below at the next

 conference.

         At the time of this filing, approximately 2717 potentially related actions with 2748

 plaintiffs are pending in MDL 2789, 1 potentially related federal court action with 1 plaintiff in

 E.D. Mo., before Magistrate Judge Nannette A. Baker, and 2 potentially related federal court

 actions with 2 plaintiffs in E.D. Mich., before Judge George Caram Steeh and Judge Thomas L.

 Ludington.
Case 2:17-md-02789-CCC-MF Document 285 Filed 12/14/18 Page 2 of 3 PageID: 12889




        Currently, approximately 91 potentially related state court actions with 91 plaintiffs are

 pending in the Delaware Superior Court, New Castle County, before Judge Eric M. Davis.

        Approximately 16,000 claimants, represented by various Plaintiffs’ counsel, are currently

 tolled under the parties’ Tolling Agreement, which expires on January 31, 2019.
  II.   PROPOSED AGENDA FOR DECEMBER 19, 2018 STATUS CONFERENCE

        The Parties have met and conferred and propose the following Agenda:

            1. The parties’ respective bellwether proposals;

            2. Status of the Tolling Agreement;

                   a. Motions to Dismiss for Tolling Non-Compliance

            3.   Update on Discovery;

                   a. Plaintiffs’ Requests for Depositions of Defense Witnesses under CMOs 17-
                      20;

                   b. Status of Deposition Protocol

                   c. Production of Clinical Documents and Data;
                           i. Missing clinical study reports;
                          ii. SAS datasets;
                         iii. Case Report Forms;

                   d. The timing and scope of the production of AstraZeneca’s Adverse Event
                      database;

                   e. PSC’s request for leave to file motion to compel discovery pursuant to
                      PSC’s letter to Defendants dated December 7, 2018 (relating to affirmative
                      defenses)

                   f. Supplementation of custodial and non-custodial files

            4. Plaintiff Fact Sheet-Related Issues

                   a.   Defendants’ pending PFS-related Motions to Dismiss

                   b. “Clean-Up” CMO regarding streamlined PFS-related procedures (no PFS,
                      non-Substantially Complete, Stage 2 Cases)

            5.   Status of Motions to Withdraw
                                                  2
Case 2:17-md-02789-CCC-MF Document 285 Filed 12/14/18 Page 3 of 3 PageID: 12890



                    a. Alexander Raymond Laubscher v. AstraZeneca Pharmaceuticals LP,
                       AstraZeneca LP, The Procter & Gamble Company, Procter & Gamble
                       Manufacturing Company, Merck & Co., Inc., Case No. 2:18-cv-8064: The
                       Court entered an Order on 7/25/18 providing Plaintiff until 10/23/18 to
                       either hire new counsel or file a formal notice indicating his intent to
                       proceed pro se. That deadline expired and the Defendants submitted a
                       Proposed Order on 10/24/18, which has not yet been entered.

                    b. Shelley D. Krohn, Bankruptcy Trustee for the Estate of Neal A. Schnog v.
                       AstraZeneca Pharmaceuticals LP, et al., Case No. 2:18-cv-8444 –
                       Plaintiff’s counsel filed a Motion to Withdraw on 10/18/18. Defendants
                       filed a Partial Objection on 11/13/18 with standard Proposed Order. That
                       motion is fully briefed and ripe for ruling.

                    c. Susan Bensavage v. AstraZeneca Pharmaceuticals LP, et al., Case No.
                       2:18-cv-06639 – Plaintiff’s counsel filed a Motion to Withdraw on
                       11/12/18. Defendants filed a Partial Objection on 11/14/18 with standard
                       Proposed Order. That motion is fully briefed and ripe for ruling.

  III.   TELEPHONIC MONITORING OF THE CASE MANAGEMENT CONFERENCE

 As instructed by the Court, counsel has arranged for a telephonic conference line so interested
 attorneys can monitor the proceedings. Dial-in information is as follows:

 Dial In: (888) 808-6929
 Access Code: 9945288#

 Note that the status conference is scheduled to begin at 1 p.m. eastern.

 Dated: December 14, 2018




                                                  3
